Citation Nr: 0021774	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1982.

This appeal with regard to the back condition comes before 
the Board of Veterans' Appeals (Board) from a July 1984 
rating decision of the RO.  The veteran testified at a 
personal hearing at the RO in May 1996.

In July 1998, the Board remanded the veteran's claim for 
service connection for a back condition.  In that remand, the 
Board noted that the issue of service connection for a back 
disorder was never sent to the Board for adjudication.  The 
Board found that the issue of entitlement to service 
connection for a back condition was in appellate status, but 
that it must be readjudicated by the RO on the basis of all of 
the evidence of record.  The Board remanded the case for RO 
adjudication of the issue in light of all evidence submitted 
since 1984.

By this July 1998 Remand, the Board also directed the RO to 
issue a statement of the case on the issues of an earlier 
effective date for the grant of service connection for 
thrombophlebitis of the right leg under 38 U.S.C.A. § 1151, an 
increase in the 60 percent evaluation assigned for the 
thrombophlebitis or the right leg, and an earlier effective 
date for the grant of service connection for hypertension.  As 
it appears that no such SOC was ever issued, these issues are 
addressed in the Remand portion of this decision.  

In addition, it was requested in the July 1998 Remand that the 
issues of entitlement to a total and permanent 100 percent 
disability rating and entitlement to special monthly 
compensation benefits at a rate higher than 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a) on account of anatomical loss 
of one foot be referred to the RO for appropriate action.  The 
Board also noted that in May 1998, the veteran raised the 
issue of clear and unmistakable error in the effective date 
assigned for a total disability rating and referred that issue 
for the appropriate action.  Since the record does not 
indicate that any action was taken on these issues, they are 
once again referred to the RO for action deemed appropriate. 


FINDING OF FACT

The veteran's claim of service connection for a back 
condition is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a back condition.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran alleges that he has a low back disorder that he 
attributes to an inservice fall down a flight of stairs in 
February 1981.  On post-service VA examination in June 1984, 
the veteran gave a history of severe pain in the lower dorsal 
and upper lumbar areas since falling down a flight of stairs 
in 1981 or 1982.  The diagnoses included chronic low back 
pain.  June 1984 X-ray studies showed lumbar spondylosis of 
the apophyseal and sacroiliac joints.  In July 1984, the RO 
denied the veteran's claim for service connection for a back 
disorder on the basis that the service medical records that 
were on file contained no showing of an inservice injury.

Subsequently, additional service medical records were 
submitted that documented the veteran's February 1981 
inservice fall and indicated that the veteran was diagnosed 
at that time with lumbar strain.  An accident report dated 
April 1981 indicated that as a consequence of the fall, the 
veteran suffered temporary loss of feeling and some 
paralysis.  On VA examination in December 1993, the 
impression included low back pain, mostly muscular, with 
possible spondylolysis at L5, which was thought to be 
congenital.  The examiner went on to state that the veteran's 
low back symptoms were more likely related to his obesity and 
to the difficulty he has in transferring himself and in 
ambulating following his above the knee amputation.  The 
Board notes that the veteran is currently service-connected 
for the above the knee amputation.  

During his May 1996 hearing, and through numerous statements, 
the veteran has disputed the conclusion that his spondylosis 
was congenital.  In addition, he has asserted that the 
February and April 1981 service medical records prove that 
the inservice fall was the cause of his current low back 
condition, which he describes as a pinched nerve with sciatic 
insufficiency.  

Inasmuch as the relatively recently submitted service medical 
records show that the veteran had an inservice back injury, 
and the post-service medical records show a long history of 
complaints of low back pain dating back to service, the Board 
finds that the claim is well grounded.  


ORDER

As the claim of service connection for a low back condition 
is well grounded, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.


REMAND

Initially, the Board notes that an October 1996 rating 
decision granted service connection for hypertension, with a 
10 percent rating effective March 13, 1992, and an increased 
rating for thrombophlebitis of the right leg, to 60 percent, 
effective March 13, 1992.  The veteran was notified of this 
decision by way of a letter from the VA dated November 1, 
1996.  

In January 1997, the veteran submitted a statement in which 
he indicated that he was appealing the October 1996 decision.  
The Board has construed this statement as a timely notice of 
disagreement (NOD) to the October 1996 decision with regard 
to the veteran's claims involving the right leg and 
hypertension.  As noted in the Introduction, the Board has 
previously referred the issues of an earlier effective date 
for the grant of service connection for thrombophlebitis of 
the right leg under 38 U.S.C.A. § 1151, an increase in the 60 
percent evaluation assigned for the thrombophlebitis or the 
right leg, and an earlier effective date for the grant of 
service connection for hypertension for the issuance of an 
statement of the case (SOC).  The Board is required to remand 
these issues to the RO for issuance of a SOC.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  In Stegall v. West, 11 
Vet. App. 268 (1998), the Court has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

Turning to the issue of entitlement to service connection for 
a back condition, the Board finds that since the veteran has 
submitted a well-grounded claim, VA's duty to assist requires 
that he be afforded an examination to determine the etiology 
of low back condition.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Any pertinent treatment records also should 
be obtained for the purpose of review in connection with the 
examination.  On VA examination, the examiner should give a 
medical opinion as to the likelihood that the veteran's 
current low back disorder is due to or aggravated by the 
inservice fall.  The examiner should also be asked to comment 
on the likelihood that the veteran's current low back 
disorder is due to or aggravated by any service-connected 
disorder, to include his above the knee amputation. 

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should issue an appropriate 
SOC on the issues of an earlier effective 
date for the grant of service connection 
for thrombophlebitis of the right leg 
under 38 U.S.C.A. § 1151, an increase in 
the 60 percent evaluation assigned for 
the thrombophlebitis or the right leg, 
and an earlier effective date for the 
grant of service connection for 
hypertension.  Since the statement of the 
case will be issued more than one year 
after the veteran's initial notification 
of denial (November 1, 1997), the veteran 
should be notified that if he wants to 
appeal, he has to submit a substantive 
appeal within 60 days of the SOC.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for low back problems since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

3.  Then, the RO should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's low back 
condition.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to the likelihood that the veteran has a 
current low back disorder that was caused 
or worsened by service, or by any 
service-connected disorder.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.

4.  After undertaking any additional 
necessary development, the RO should 
conduct a de novo review of the veteran's 
claim for service connection for a back 
condition.   Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  In taking this 
action, the Board implies no conclusion as to any ultimate 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________
K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 



